DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      This is in response to amendment filed om 11/29/2021 in which claims 1-18 are pending. The applicant’s amendments have been fully considered therefore this case is condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of  Chethik (US 5867071) teaches a high-power transmitter employing a seven-stage high power QAM modulator that uses QPSK modulators. The high-power carrier signal supplied by the high-power RF source is QPSK modulated in each of the modulators using the modulating data from the lookup table 15. A seven-way power combiner 16 combines the outputs of each of the modulators to produce a 64 QAM constellation. While the prior art of Halloran (US 5463355) teaches a power divider is coupled between the local oscillator and the plurality of QPSK modulator elements and a power combiner is used to combine the summed output signals derived from the QPSK modulator elements. A plurality of scaled attenuators are coupled between the QPSK modulators and the power combiner for amplitude weighting the output signals from the plurality of modulator elements. However the closest prior arts above, alone or in combination with the cited prior arts fail to anticipate or render obvious 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-10284289-$ or US-10097389-$ or US-5867071-$ or US-5463355-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633